Filed Pursuant to Rule 424(b)(3) Registration Nos.:333-166320 and 333-166321 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CAMPBELL GLOBAL TREND FUND, L.P. SUPPLEMENT DATED JUNE 15, 2 PROSPECTUS AND DISCLOSURE DOCUMENT DATED MAY 2, 2011 This Supplement updates certain information relating to Campbell & Company, Inc., contained in the Prospectus and Disclosure Document dated May 2, 2011, as supplemented from time-to-time (the “Prospectus”) of Campbell Strategic Allocation Fund and Campbell Global Trend Fund, L.P. (the “Funds”).All capitalized terms used in this Supplement have the same meaning as in the Prospectus. Prospective investors in either of the Funds should review carefully the contents of both this Supplement and the Prospectus. 1. Stephen C. Roussin has been appointed President of Campbell & Company, Inc. 2. Theresa D. Becks, formerly President and Chief Executive Officer of Campbell & Company, Inc., will continue in her role as Chief Executive Officer. 3. The biography of President, Stephen C. Roussin is as follows: Stephen C. Roussin, born in 1963, joined Campbell & Company in June 2011 as President. In this capacity, he will assist the Chief Executive Officer with the day-to-day management of all aspects of the firm. Mr. Roussin is also the President of Campbell & Company Investment Adviser LLC, a wholly-owned subsidiary of Campbell & Company, a registered commodity trading advisor and an SEC registered investment adviser, and President of Campbell Financial Services, Inc., a registered broker-dealer with the SEC and FINRA member. Mr. Roussin was employed by UBS Wealth Management Americas, as Managing Director, Head of Investment Solutions, where he was responsible for several business units and functional teams from September 2004 to November 2009, after which he had a hiatus in employment until taking the position with Campbell & Company. From June 1997 to June 2004 Mr. Roussin served as President and Chief Operating Officer of New York Life Investment Management LLC, an investment management firm and a subsidiary of New York Life Insurance Company, where he was responsible for managing a senior team of investment management professionals, after which he had a hiatus in employment until taking the position with UBS Wealth Management Americas. From June 1994 to June 1997 Mr. Roussin was employed by Smith Barney Inc., an SEC registered broker-dealer and subsidiary of the Travelers Group Inc., as a Senior Vice President, where he was responsible for numerous product management functions supporting proprietary and non-proprietary funds offerings, offshore products, marketing, shareholder services, and program development. From July 2007 to October 2008, Mr. Roussin was listed as a Principal of UBS Fund Advisor, L.L.C., a UBS affiliate and an SEC registered investment adviser. From March 2008 to October 2008, Mr. Roussin was also an NFA Associate Member and Associated Person of UBS Fund Advisor, L.L.C. Mr. Roussin became listed as a Principal of Campbell & Company and Campbell & Company Investment Adviser LLC effective July 8, 2011. 4.
